—Judgment, Supreme Court, Bronx County (Irene Duffy, J.), rendered February 3, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2⅓ to 7 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, a rational trier of fact could conclude beyond a reasonable doubt that the circumstantial evidence established that defendant possessed a loaded weapon (see, People v Cabey, 85 NY2d 417, 421). Defendant’s statement that he owned a gun but did not have it on him was properly received as partial or indirect admission of guilt of the crime with which he was charged (see, Richardson, Evidence § 209, at 187 [Prince 10th ed]). We perceive no abuse of discretion in sentencing. Concur—Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.